DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-10, 16 and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sankey et al. (US 6,578,153 B1).
Consider claim 1:
Sankey discloses a receiver circuit (see Fig. 6 and col. 10, lines 1-11, where Sankey describes a receiver that receives an incoming data stream 26) comprising: 
a transition density detector circuit that generates a transition density signal based on a comparison between a transition density of data words to a transition density threshold (see Fig. 6 and col. 10, lines 12-25, where Sankey describes that the receiver includes a detection and control circuitry 52; see col. 10, lines 26-36, where Sankey describes that the detection and control circuitry 52 detects the location of a known pattern in each group of bits of the received data stream; see col. 3, lines 30-35, where Sankey describes that a group of n-bits is a word; see col. 11, lines 55-60, where Sankey describes that the known pattern is a time pattern which has a higher bit transition density within each group of bits than the code shown in Table 5); 
a bit shift and pattern detector circuit that bit shifts one of the data words to generate bit shifted data in response to the transition density signal indicating that the transition density of the data words has reached the transition density threshold (see col. 10, lines 26-36, where Sankey describes that after the known pattern is detected in the group of bits, that group is shifted by the appropriate number of bits),
wherein the bit shift and pattern detector circuit counts a number of bits shifts performed on the bit shifted data to locate a synchronization character (see col. 10, lines 26-60, where Sankey describes that the known pattern is used to correct time error, thus the known pattern is a synchronization character, and the group of bits is shifted by the appropriate number of bits); and 
a word alignment circuit that bit shifts the data words by the number of bits shifts to generate word aligned data (see col. 10, lines 26-60, where Sankey describes that individual groups of bits are aligned in time with respect to each other by shifting each group by the appropriate number of bits; see Fig. 6 and col.11, lines 14-21, where Sankey describes that when a training packet, i.e., the known pattern, is detected, the pattern indicates how many positions the barrel shifter 48 should shift by).
Consider claims 9 and 16:
Sankey discloses an integrated circuit (see col. 7, lines 64-67 and col. 8, lines 1-4, where Sankey describes a receiver that is implemented in a single integrated circuit) comprising: 
a transition density detector circuit that compares a transition density of data words to a transition density threshold to generate a transition density signal (see Fig. 6 and col. 10, lines 12-25, where Sankey describes that the receiver includes a detection and control circuitry 52; see col. 10, lines 26-36, where Sankey describes that the detection and control circuitry 52 detects the location of a known pattern in each group of bits of the received data stream; see col. 3, lines 30-35, where Sankey describes that a group of n-bits is a word; see col. 11, lines 55-60, where Sankey describes that the known pattern is a time pattern which has a higher bit transition density within each group of bits than the code shown in Table 5), 
wherein the transition density signal indicates a number of logic state transitions in each of the data words (see col. 6, lines 25-34, where Sankey describes that the transition density is the number of transitions from “1” to “0” and from “0” to “1”);
a bit shifter circuit that bit shifts one of the data words to generate bit shifted data in response to the transition density signal indicating that the transition density of the data words has reached the transition density threshold (see col. 10, lines 26-36, where Sankey describes that after the known pattern is detected in the group of bits, that group is shifted by the appropriate number of bits); 
a pattern detector circuit, wherein the bit shifter circuit counts a number of bit shifts performed on the one of the data words for the pattern detector circuit to identify a synchronization character in the bit shifted data (see col. 10, lines 26-60, where Sankey describes that the known pattern is used to correct time error, thus the known pattern is a synchronization character, and the group of bits is shifted by the appropriate number of bits); and 
a word alignment circuit that bit shifts the data words by the number of bits shifts to generate word aligned data (see col. 10, lines 26-60, where Sankey describes that individual groups of bits are aligned in time with respect to each other by shifting each group by the appropriate number of bits; see Fig. 6 and col.11, lines 14-21, where Sankey describes that when a training packet, i.e., the known pattern, is detected, the pattern indicates how many positions the barrel shifter 48 should shift by).
Consider claims 2, 10 and 17:
Sankey discloses the invention of claims 1, 9 and 16 above. Sankey discloses: register circuits that store at least one of the data words in response to the transition density signal indicating that the transition density of the data words has reached the transition density threshold, wherein the bit shift and pattern detector circuit bit shifts one of the data words stored in the register circuits to generate the bit shifted data (see col.15, lines 20-25, where Sankey describes that data is stored in a shift register, an alignment circuitry is coupled to the shift register, the alignment circuitry causes the data within the shift register to be re-timed based on the detection of the transition; see col.8, lines 60-65, where Sankey describes that a register based FIFO is used to re-time the data; see col. 10, lines 26-35, where Sankey describes that time alignment is performed by shifting an appropriate number of bits).
Consider claim 6:
Sankey discloses the receiver circuit of claim 1 above. Sankey discloses: a bit shifter and counter circuit that counts the number of bit shifts performed on the bit shifted data to cause a pattern detector circuit to generate a pattern detection signal indicating that the bit shifted data matches the synchronization character (see col. 10, lines 26-36, where Sankey describes that after the known pattern is detected in the group of bits, that group is shifted by the appropriate number of bits).
Consider claim 8:
Sankey discloses the receiver circuit of claim 1 above. Sankey discloses: the receiver circuit is in an integrated circuit (see col. 7, lines 64-67 and col. 8, lines 1-4, where Sankey describes that the receiver is implemented in a single integrated circuit), and wherein the transition density signal indicates a number of logic state transitions in each of the data words (see col. 6, lines 25-34, where Sankey describes that the transition density is the number of transitions from “1” to “0” and from “0” to “1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sankey et al. (US 6,578,153 B1), as applied to claims 1, 9 and 16 above, and further in view of Boduch et al. (US 2004/0105451 A1).
Consider claims 3, 11 and 18:
Sankey discloses the invention of claims 1, 9 and 16 above. Sankey does not specifically disclose: a word boundary confirmation circuit that compares the word aligned data to additional synchronization characters and adjusts an output signal to indicate that a word boundary in the word aligned data has been correctly identified if the word aligned data matches the additional synchronization characters.
	Boduch teaches: a word boundary confirmation circuit that compares a word aligned data to additional synchronization characters and adjusts an output signal to indicate that a word boundary in the word aligned data has been correctly identified if the word aligned data matches the additional synchronization characters (see Fig. 26 and paragraph 0145, where Boduch describes that a long word boundary has been found if the byte aligned long word matches a 6 byte pattern).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a word boundary confirmation circuit that compares the word aligned data to additional synchronization characters and adjusts an output signal to indicate that a word boundary in the word aligned data has been correctly identified if the word aligned data matches the additional synchronization characters, as taught by Boduch to modify the method of Sankey in order to prevent erroneous data, as discussed by Boduch (see paragraph 0003).
Consider claim 12:
Sankey in view of Boduch discloses the invention of claim 11 above. Sankey does not specifically disclose: an additional bit shifter circuit that bit shifts the data words by the number of bits shifts to generate the word aligned data, wherein the word aligned data is provided to the word boundary confirmation circuit.
Boduch teaches: an additional bit shifter circuit that bit shifts data words by a number of bits shifts to generate word aligned data, wherein the word aligned data is provided to word boundary confirmation circuit (see Fig. 26 and paragraph 0145, where Boduch describes that a long word boundary has been found if the byte aligned long word matches a 6 byte pattern; see paragraph 0133, where Boduch describes that byte alignment is based on bit shifting).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: an additional bit shifter circuit that bit shifts the data words by the number of bits shifts to generate the word aligned data, wherein the word aligned data is provided to the word boundary confirmation circuit, as taught by Boduch to modify the method of Sankey in order to prevent erroneous data, as discussed by Boduch (see paragraph 0003).
Consider claims 13 and 19:
Sankey in view of Boduch discloses the invention of claims 12 and 18 above. Sankey does not specifically disclose: the additional bit shifter circuit bit shifts each of the data words received from the transition density detector circuit by the number of bits shifts to generate the word aligned data in response to the word boundary confirmation circuit indicating that the word boundary in the word aligned data has been identified.
Boduch teaches: an additional bit shifter circuit bit shifts each of data words received by a number of bits shifts to generate a word aligned data in response to word boundary confirmation circuit indicating that word boundary in the word aligned data has been identified (see paragraph 0145, where Boduch describes that a long word boundary has been found if the byte aligned long word matches a 6 byte pattern, and then a byte shift can be performed to create a long word that is correctly aligned).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the additional bit shifter circuit bit shifts each of the data words received from the transition density detector circuit by the number of bits shifts to generate the word aligned data in response to the word boundary confirmation circuit indicating that the word boundary in the word aligned data has been identified, as taught by Boduch to modify the method of Sankey in order to prevent erroneous data, as discussed by Boduch (see paragraph 0003).

Claims 4, 5, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sankey et al. (US 6,578,153 B1), as applied to claims 1, 9 and 16 above, and further in view of Farjadrad et al (US 7,818,649 B1).
Consider claims 4, 14 and 20:
Sankey discloses the invention of claims 1, 9 and 16 above. Sankey discloses: comparing adjacent pairs of bits in the data words to determine the transition density of the data words (see col. 6, lines 25-34, where Sankey describes that the transition density is the number of transitions from “1” to “0” and from “0” to “1”).
Sankey does not specifically disclose: XOR logic gate circuits that compare adjacent pairs of bits in the data words.
Farjadrad teaches: XOR logic gate circuits that compare adjacent pairs of bits in data words (see col. 6, lines 28-34, where Farjadrad describes an XOR gate that compares current serial data bit with a previous data bit and generates an output pulse of “1” where there is a change in the serial line value).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: XOR logic gate circuits that compare adjacent pairs of bits in the data words, as taught by Farjadrad to modify the method of Sankey in order to have small circuit overhead, as discussed by Farjadrad (see col. 6, lines 25-28).
Consider claims 5 and 15:
Sankey in view of Farjadrad discloses the invention of claims 4 and 14 above. Sankey discloses: a comparator circuit that compares the transition density of the data words generated to the transition density threshold to generate the transition density signal (see col. 11, lines 45-60, where Sankey describes that a detector circuitry will search for time pattern which has a higher bit transition density within each group of bits than the code shown in Table 5).
	Sankey does not specifically disclose: XOR logic gate circuits.
Farjadrad teaches: XOR logic gate circuits (see col. 6, lines 28-34, where Farjadrad describes an XOR gate that compares current serial data bit with a previous data bit and generates an output pulse of “1” where there is a change in the serial line value).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: XOR logic gate circuits, as taught by Farjadrad to modify the method of Sankey in order to have small circuit overhead, as discussed by Farjadrad (see col. 6, lines 25-28).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sankey et al. (US 6,578,153 B1), as applied to claim 1 above, and further in view of Lee et al (US 9,106,504 B1).
Consider claim 7:
Sankey discloses the receiver circuit of claim 1 above. Sankey discloses: a serial-to-parallel converter circuit that converts serial data bits received in input signals into parallel data bits in the data words, wherein the data words are provided to inputs of the transition density detector circuit (see Fig. 6 and col. 9, lines 1-6, where Sankey describes a high speed demultiplexer 28 which converts the seral data bits 26 into parallel data bits 30; see Fig. 6 and col. 10, lines 57-67, where Sankey describes that a detection and control circuit 52 detects the training sequence which has a higher transition density). 
Sankey does not specifically disclose: a de-skew circuit that de-skews the word aligned data to generate de-skewed data.
Lee teaches: a de-skew circuit that de-skews word aligned data to generate de-skewed data (see Fig. 2 and col. 5, lines 6-18, where Lee describes a de-skew circuit 232 that de-skews word aligned data coming from word aligner 238).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: a de-skew circuit that de-skews the word aligned data to generate de-skewed data, as taught by Lee to modify the method of Sankey in order to ensure reliable transfer of data, as discussed by Lee (see col. 5, lines 19-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631